COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  MIGUEL ANGEL MORENO,                                          No. 08-21-00212-CR
                                                  §
                       Appellant,                                 Appeal from the
                                                  §
  v.                                                        County Criminal Court No. 1
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                         State.                                 (TC# 20200C07849)
                                                  §

                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until September 28, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Yvonne Rosales, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 28, 2022.

       IT IS SO ORDERED this 30th day of August, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.